Elmer Albright v. Larry Wornat















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-353-CV

     ELMER ALBRIGHT,
                                                                              Appellant
     v.

     LARRY WORNAT,
                                                                              Appellee
 

From the 82nd District Court
Falls County, Texas
Trial Court # 32423
                                                                                                                
   
MEMORANDUM OPINION
                                                                                                                
   
      On June 16, 2000, Appellant Elmer Albright filed a motion to dismiss this appeal.  In
relevant portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
 
            (1) in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or
 
(2) in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no other party may be prevented from
seeking any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a).
      The motion was signed by Albright himself and his attorney.  In the motion, Albright
states that the parties have reached a settlement agreement.  Accordingly, this cause is
dismissed with costs to be taxed against the party incurring them.
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Justice Gray concurring and dissenting)
Dismissed
Opinion delivered and filed July 26, 2000
Publish